          Case 1:17-cv-02989-AT Document 724 Filed 03/12/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, et al.

         Plaintiffs,
                                             CIVIL ACTION FILE
    v.
                                             NO. 1:17-cv-2989-AT
    BRAD RAFFENSPERGER, et al.,

         Defendants.

                 NOTICE OF FILING ADOPTED AND
          PROPOSED RULES OF THE STATE ELECTION BOARD

         On March 11, 2020, the Court asked State Defendants via email to

provide a copy of the version of Georgia State Election Board (“SEB”) Rule

18-1-15-.02, “Definition of Vote,” the SEB adopted in January 2020. 1 State

Defendants responded the same day by email to provide the requested

information. Specifically, State Defendants explained that they previously

filed a copy of the proposed amendment to SEB Rule 183-1-15-.02 posted on

December 19, 2019 and attached copies of SEB Rule 183-1-15-.02 as adopted

on January 22, 2020 and the proposed amendment to SEB Rule 183-1-15-.02




1The “State Defendants” are Secretary of State Brad Raffensperger, the
State Election Board, and Board Members David Worley, Rebecca Sullivan,
and Anh Le.
       Case 1:17-cv-02989-AT Document 724 Filed 03/12/20 Page 2 of 4




posted on March 5, 2020, which State Defendants provided during the Court’s

March 6, 2020 hearing. [See Doc. 684-1].

     State Defendants hereby file the following documents:

         SEB Rule 183-1-15-.02 as adopted on January 22, 2020, attached

           as Exhibit A;

         the proposed amendment to SEB Rule 183-1-15-.02 posted on

           March 5, 2020, attached as Exhibit B; and

         electronic correspondence between counsel for State Defendants

           and the Court dated March 11, 2020, attached as Exhibit C.

     This 12th day of March 2020.

                             /s/ Vincent R. Russo
                             Vincent R. Russo
                             Georgia Bar No. 242628
                             vrusso@robbinsfirm.com
                             Josh Belinfante
                             Georgia Bar No. 047399
                             jbelinfante@robbinsfirm.com
                             Carey A. Miller
                             Georgia Bar No. 976240
                             cmiller@robbinsfirm.com
                             Alexander Denton
                             Georgia Bar No. 660632
                             adenton@robbinsfirm.com
                             Brian E. Lake
                             Georgia Bar No. 575966
                             blake@robbinsfirm.com
                             Robbins Ross Alloy Belinfante Littlefield LLC
                             500 14th Street, N.W.
                             Atlanta, Georgia 30318

                                    -2-
Case 1:17-cv-02989-AT Document 724 Filed 03/12/20 Page 3 of 4




                     Telephone: (678) 701-9381
                     Facsimile: (404) 856-3250


                     Bryan P. Tyson
                     Georgia Bar No. 515411
                     btyson@taylorenglish.com
                     Bryan F. Jacoutot
                     Georgia Bar No. 668272
                     bjacoutot@taylorenglish.com
                     Diane F. LaRoss
                     Georgia Bar No. 430830
                     dlaross@taylorenglish.com
                     TAYLOR ENGLISH DUMA LLP
                     1600 Parkwood Circle, Suite 200
                     Atlanta, GA 30339
                     Telephone: 678-336-7249

                     Counsel for State Defendants




                            -3-
        Case 1:17-cv-02989-AT Document 724 Filed 03/12/20 Page 4 of 4




                    CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing NOTICE OF FILING ADOPTED AND PROPOSED RULES

OF THE STATE ELECTION BOARD has been prepared in Century

Schoolbook 13, a font and type selection approved by the Court in L.R. 5.1(B).

                              /s/Vincent R. Russo
                              Vincent R. Russo
